DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 2, 2019, January 13, 2020, July 9, 2020, August 27, 2020, October 5, 2020, November 2, 2020, November 11, 2020, January 13, 2021, February 8, 2021, February 17, 2021, and February 22, 2021 are in compliance with the provisions of 37 CFR 1.97, except for the following issues:
The IDS filed August 2, 2019 and February 8, 2021 are accompanied by notices of related applications. These notices do not comply with the rules for submitting US applications for consideration in an IDS, as provided in MPEP § 609.04(a). In particular, these notices fail to comply with 37 CFR 1.98(a)(1) requiring a column that provides a blank space next to each document to be considered, for the examiner’s initials and a heading that clearly indicates that the lists are an information disclosure statement.  These notices have been placed in the application file, but the information referred to therein has not been considered.
Accordingly, the information disclosure statements, other than the identified notices, are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 19 recite, using claim 1 for exemplary language, 
wherein when the connection to the address bus receives a memory address from the processor, the logic circuit is configured to: 
determine whether the generated set index matches with a content stored in the first register or with a content stored in the second register; and 
wherein the logic circuit is configured to implement a command received in the connection to the command bus via the first cache set in response to the generated set index matching with the content stored in the first register and via the second cache set in response to the generated set index matching with the content stored in the second register. 
The closest references found for these claims are Abella Ferrer et al. (US 2014/0082284) in view of Frey et al. (US 2018/0052687, as presented in applicant’s IDS).  Abella Ferrer provides a cache structure with multiple sets, with a logical module 13 controlling access to the sets, see Fig. 1, with a functional module (element 15 in Fig. 1) disclosed to contain multiple registers in [0056] (Examiner notes that the limitations of the first register associated with the first cache set and the second register associated with the second cache set are broad, as they do not restrict association with other cache sets, and as such the registers being utilized in the generation of the set index would naturally require association with the different cache sets).  Frey provides for a broader view of the memory system, with Fig. 2 showing a processor, 
However, the registers of Abella Ferrer are utilized in the generation of the set index, which is then used by logical module 13 to assign to a particular cache set.  The registers and their contents are not used in a comparison with the generated set index, with a matching result determining where the logic circuit should implement a command and consequently fails to teach the determination limitation as well as the implementation configuration of the logic circuit based on the generated set index matches.
No reference was found to provide a disclosure that could render this limitation obvious.  As such, these claims are determined to be allowed.
Claim 11 recites 
A plurality of registers… comprising:
A first register…. configured to store a set index; and
A second register… configured to store a set index;
wherein when the first and second registers are in a first state, the logic circuit is configured to: 
implement commands received from the command bus for accessing the memory system via the first cache set, when the execution type is a first type; and 
implement commands received from the command bus for accessing the memory system via the second cache set, when the execution type is a second type; and 
wherein when the first and second registers are in a second state, the logic circuit is configured to: 
implement commands received from the command bus for accessing the memory system via another cache set of the plurality of cache sets besides the first cache set, when the execution type is the first type; and 
implement commands received from the command bus for accessing the memory system via another other cache set of the plurality of cache sets besides the second cache set, when the execution type is the second type.
The closest references found are Favor et al. (US 8,370,609, as presented in applicant’s IDS) in view of So et al. (US 2007/0094664, as presented in applicant’s IDS), where Favor provides a multi-set cache with the associated buses, where So discloses the ability to partition a cache between different operational threads, effectively providing the ability to implement commands  for different regions based on the state of the control registers.  However, So’s registers are disclosed to contain priority information, not set indices as recited in the claim.  Other references that utilize control or status registers to control cache partitioning/allocation include Sutou et al. (US 2010/0169532, as presented in applicant’s IDS), Morris et al. (US 2016/0179679, as presented in applicant’s IDS), Scott et al. (US 2016/0313994, as presented in applicant’s IDS), Gasparakis et al. (US 2019/0044828), Shippy (US 5,822,755, as presented in 
In the area of cache art, registers containing address related information is not novel.  Registers are utilized to store address information in many references, such as Ishihara et al. (US 2007/0083783), Knoth (US 2007/0113050), Reddy et al. (US 2011/0055489), Haskins Jr. (US 2014/0075166), and Grant (US 2018/0357180, as presented in applicant’s IDS).  However, none of these references utilize these address registers in a similar manner to the control register to control how a logic circuit partitions a cache and controls allocation/command implementation.  No disclosure provides a teaching or suggestion that would lead one of ordinary skill in the art to utilize a state of an address register to perform the functionality of a control register as discussed in So and the other cited references.
As such, while the structural presence of a plurality of registers containing set indices could be an obvious modification, it would not be an obvious modification to use the state of these registers containing set indices to control the logic circuit’s functionality and cache set implementations.  This leads to a determination of allowance.
The dependent claims are allowable for dependence on one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abella Ferrer, Frey, Favor, So, Sutou, Morris, Scott, Gasparakis, Shippy, Sasanka, Ishihara, Knoth, Reddy, Haskins Jr., Grant, as cited above,
Grewal et al. (US 2019/0138720, as provided in applicant’s IDS) discloses caches performing speculative instructions, with the ability to change cache circuitry state based on the results,
Grisenthwaite (WO 2019/138206) discloses caches with speculative execution, with separate region of allocations based on whether speculative memory accesses remain speculative or not,
Calhoun et al. (US 2019/0332384) provides control registers that track a speculative state of an instruction, with the ability to update based on future usage of the data,
Emma (US 2017/0091111, as presented in applicant’s IDS) discloses a cache that can be configured into separate modes, with the ability to route traffic based on the originating thread,
Jouppi et al. (US 2004/008849, as presented in applicant’s IDS) discloses separate caches for speculative and normal operations, as well as related registers for use in each respective cache, but does not disclose comparing set indices with the register contents in order to determine how to allocate/assign commands to the different caches,
Henry et al. (US 2003/0037201) discloses a set associative cache that discloses the inclusion of registers along the pipeline when providing data to store into different sets of the cache; however, a review of the specification shows that the registers are utilized to store results of comparisons, not utilized within the comparison to determine which set to store data into or utilized for controlling access to different caches,
Lesarte (US 6,542,965) discloses utilizing the status of a way to bias way selection in a cache, 
Yoshioka (US 7,287,123) discloses the use of priority attributes to bias what kind of data is stored in particular ways, 
Pesavento et al. (US 7,966,457) discloses a configurable cache with different address registers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.D.H./Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139